DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the drawing objections have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b) necessitated by Amendment.   
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant has amended the claims to recite a new combination of limitations for Examination.  Please see below for modified grounds of rejection, necessitated by Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein the forming the lubricant inlet port includes forming the lubricant inlet port in a portion of a housing of the compressor”.  Claim 8, upon which claim 13 depends, has been amended to recite “wherein the lubricant port is disposed in a portion of a housing of the compressor”.  It is unclear if the housing of claim 13 is the same or different from the housing of claim 8.  It is believed to be the same.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites the limitation “wherein the forming the lubricant inlet port includes forming the lubricant inlet port in a portion of a housing of the compressor”.  Claim 8, upon which claim 13 depends, has been amended to recite “wherein the lubricant port is disposed in a portion of a housing of the compressor”.  Accordingly, claim 13 appears to be a mere rewording of amended claim 8 since it appears that forming the port in a location that is disposed in a portion of a housing of the compressor would require forming the port in a portion of the housing.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2016/0069598) in view of Von Borstel (US 2005/0257542): both previously cited.
Regarding claim 1, Lv et al. discloses a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least paragraph [0002]), comprising: a compressor (see at least #110) including a lubricant inlet port (see at least Annotated Figure 1, below), a condenser 
Lv et al. is silent regarding wherein the lubricant inlet port is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process.
However, it is old and well-known to include a lubricant inlet port that is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process, as evidenced by Von Borstel (see at least paragraph [0036]: a separate lubricant inlet port is disposed in the housing and is in fluid communication with a trapped volume pocket at a suction portion of the compression process: Examiner notes that fluid communication does not specify that the port be at the suction portion; however, see also paragraph [0010]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Lv et al. with a housing and with the lubricant inlet port is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process, since, as evidenced by Von Borstel, such provision was old and well-
Regarding claim 6, Lv et al. in view of Von Borstel further discloses wherein the trapped volume pocket is a compression chamber of the compressor (see at least Von Borstel paragraph [0036]: the trapped volume pocket is a compression pocket).
Regarding claim 7, Lv et al. in view of Von Borstel further discloses wherein the compressor is a screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor (see at least Lv et al. paragraph [0035]; see at least Von Borstel paragraph [0036]: the trapped volume pocket is a compression pocket between lobes; see also at least Von Borstel paragraph [0009]).

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2016/0069598) in view of Von Borstel (US 2005/0257542): both previously cited.
Regarding claim 8, Lv et al. discloses a lubricant management method for a compressor in a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least paragraph [0002]), comprising: forming a lubricant inlet port in a location of a compressor of the HVACR system (see at least Annotated Figure 1, below; compressor #110), the location being disposed between a suction inlet and a discharge outlet of the compressor (see at least Annotated Figure 1, below); and fluidly connecting the lubricant inlet port and a liquid level in an evaporator in the HVACR system (see at least paragraph [0002]; evaporator #140; Annotated Figure 1, below), wherein a pressure at the lubricant inlet port is relatively lower than a pressure in the evaporator (see at least paragraph [0028]: since a pressure differential induces flow from #153 to #155, it extends that the pressure at the compressor lubricant inlet is also lower than at the evaporator).
Lv et al. is silent regarding wherein the lubricant inlet port is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process.
However, it is old and well-known to include a lubricant inlet port that is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process, as evidenced by Von Borstel (see at least paragraph [0036]: a separate lubricant inlet port is disposed in the housing and is in fluid communication with a trapped volume pocket at a suction portion of the compression process: Examiner notes that fluid communication does not specify that the port be at the suction portion; however, see also paragraph [0010]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Lv et al. with a housing and with the lubricant inlet port is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process, since, as evidenced by Von Borstel, such provision was old and well-known in the art, and would provide the predictable benefit of containing the lubricant within the compressor mechanism and preventing contamination or injury due to exposure of the compressor mechanism.
Regarding claim 11, Lv et al. in view of Von Borstel further discloses wherein the trapped volume pocket is a compression chamber of the compressor (see at least Von Borstel paragraph [0036]: the trapped volume pocket is a compression pocket).
Regarding claim 12, Lv et al. in view of Von Borstel further discloses wherein the compressor is a screw compressor and the trapped volume pocket is a rotor pocket of the screw compressor (see at least Lv et al. paragraph [0035]; see at least Von Borstel paragraph [0036]: 
Regarding claim 13, Lv et al. in view of Von Borstel further discloses wherein the forming the lubricant inlet port includes forming the lubricant inlet port in a portion of a housing of the compressor (see rejection of claim 8, above: locating the port in the housing and in fluid communication with the inside of the compressor would require forming the port in the housing).  


Claims 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2016/0069598) in view of Von Borstel (US 2005/0257542): both previously cited.
Regarding claim 14, Lv et al. discloses a compressor for a heating, ventilation, air conditioning, and refrigeration (HVACR) system (see at least paragraph [0002]; compressor #110), comprising: a suction inlet that receives a working fluid to be compressed (see at least Annotated Figure 1, below); a compression mechanism fluidly connected to the suction inlet that compresses the working fluid (see at least compressor #110: compressor #110 must include a compression mechanism); 16Attorney Docket No. 20424.0596US01a discharge outlet fluidly connected to the compression mechanism that outputs the working fluid following compression by the compression mechanism (see at least Annotated Figure 1, below); and a lubricant inlet port disposed between the suction inlet and the discharge outlet at a location that is closer to the suction inlet (see at least Annotated Figure 1, below), the lubricant inlet port configured to be fluidly connected to a liquid level in an evaporator (see at least paragraph [0002]; evaporator #140; Annotated Figure 1, below), wherein a pressure difference between the compressor and the evaporator is configured to induce a fluid flow of lubricant from the evaporator to the compressor (see at least paragraph [0028]), and a pressure at the lubricant inlet port is relatively lower than a pressure in the evaporator (see at least paragraph [0028]: since a pressure differential induces flow from #153 
Lv et al. is silent regarding wherein the lubricant inlet port is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process.
However, it is old and well-known to include a lubricant inlet port that is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process, as evidenced by Von Borstel (see at least paragraph [0036]: a separate lubricant inlet port is disposed in the housing and is in fluid communication with a trapped volume pocket at a suction portion of the compression process: Examiner notes that fluid communication does not specify that the port be at the suction portion; however, see also paragraph [0010]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the compressor of Lv et al. with a housing and with the lubricant inlet port is disposed in a portion of a housing of the compressor that is at a location in fluid communication with a trapped volume pocket of the compressor that is at a suction portion of a compression process, since, as evidenced by Von Borstel, such provision was old and well-known in the art, and would provide the predictable benefit of containing the lubricant within the compressor mechanism and preventing contamination or injury due to exposure of the compressor mechanism.
Regarding claim 17, Lv et al. in view of Von Borstel further discloses wherein the trapped volume pocket is a compression chamber of the compressor (see at least Von Borstel paragraph [0036]: the trapped volume pocket is a compression pocket).
Regarding claim 18, Lv et al. in view of Von Borstel further discloses wherein the compressor is a screw compressor and the trapped volume pocket is a rotor pocket of the screw .



    PNG
    media_image1.png
    689
    661
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763